Citation Nr: 1128587	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  09-42 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than August 1, 2007, for the award of service connection for Guillain-Barre syndrome, and the residuals thereof, to include on the basis of clear and unmistakable error (CUE) in a May 11, 1983 RO rating decision.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served in the Minnesota Air National Guard.  On October 14, 1979, he was serving on a period of inactive duty training.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, declined to revise the August 1, 2007, effective date for the award of service connection for Guillain-Barre syndrome, and residuals thereof, established in prior rating decisions in March and May 2009, to include on the basis of CUE.  In September 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In April 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

During the April 2011 Board hearing, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

The Board notes that, while the Veteran previously was represented by The American Legion, in May 2008-during the pendency of the claim on appeal-the Veteran granted a power-of-attorney in favor of the Minnesota Department of Veterans Affairs with regard to this matter.  The Veteran's current representative has submitted written argument on his behalf and represented him at his hearing.  The Board has recognized the change in representation.


FINDINGS OF FACT

1.  All notification and development needed to fairly adjudicate the claim herein decided has been accomplished.

2.  In a May 11, 1983 rating decision, the RO, inter alia, denied service connection for Guillain-Barre syndrome; although the Veteran filed a NOD in March 1984, and a SOC was issued in April 1984, he did not file a substantive appeal until November 1984, and his appeal was closed as untimely.

3.  The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the May 11, 1983 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time.

4.  On August 1, 2008, the RO received the Veteran's petition to reopen the claim for service connection for Guillain-Barre syndrome; there is no document associated with the claims file that can be construed as a pending claim for service connection for Guillain-Barre syndrome after the initial May 1983 denial and before the August 1, 2008 claim.

5.  In March and May 2009 rating decisions, the RO granted service connection for Guillain-Barre syndrome, and residuals thereof, and assigned an effective date of August 1, 2007 (one year prior to the date of the request to reopen the claim for service connection, based on a May 2002 liberalizing issue of the VA General Counsel).


CONCLUSIONS OF LAW

1.  The May 11, 1983 rating decision in which the RO denied service connection for Guillain-Barre syndrome is not shown to involve CUE, and is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.105, 20.302, 20.1103 (2010).

2.  The claim for an effective date earlier than August 1, 2007, for the award of service connection for Guillain-Barre syndrome, and residuals thereof, to include on the basis of CUE, is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In the present appeal, the November 2009 SOC included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of compensation.  A September 2010 supplemental SOC explained the reasons for the denial of the Veteran's request for an earlier effective date, to include on the basis of CUE in the May 11, 1983 RO rating decision.  Moreover, the Veteran has been afforded the opportunity to offer testimony and present evidence and argument with respect to the claim on appeal.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Moreover, to the extent that the Veteran argues that there was CUE in a prior RO decision, given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable to such claims.  See Parker v. Principi, 15 Vet. App. 407 (2002).

II.  Analysis

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  For reopened claims, the effective date is also generally the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

An effective date that is prior to the date of receipt of a claim may be assigned where compensation is awarded or increased pursuant to a liberalizing law or a liberalizing VA issue.  38 C.F.R. § 3.114.  More specifically, if a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  Alternatively, if a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

The basic facts in this case are not in dispute.  The Veteran's service records reflect that he received a required annual influenza immunization on October 14, 1979, during a period of inactive duty training with the Minnesota Air National Guard.  Beginning in November 1979, he began to complain of symptoms that included numbness.  He was diagnosed with Guillain-Barre syndrome, and it was determined that the condition was incurred in the line of duty, as due to the October 1979 in-service influenza vaccination.

The Veteran's original application for service connection for Guillain-Barre syndrome was received on April 13, 1982.  An August 1982 VA examination confirmed the prior in-service assessment that the Veteran had developed Guillain-Barre syndrome as a result of an influenza immunization.

In a May 11, 1983 rating decision, the RO, inter alia, denied service connection for Guillain-Barre syndrome on grounds that the disability was not the result of an "injury" under the provisions of the then-current version of 38 U.S.C.A. § 101(24) (which provided, in effect, that persons serving on inactive duty training could compensated for disability or death arising from "injury" (but not "disease") incurred or aggravated in the line of duty).  Although the Veteran filed a NOD in March 1984, and a SOC was issued in April 1984, he did not file a substantive appeal until November 1984, and his appeal was closed as untimely.  Accordingly, unless an exception to finality applies, that decision became final (and, hence, provides no basis for assignment of any subsequently granted claim for service connection).  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

In the April 1984 SOC, the RO explained that, under the law as it then existed, disability compensation could be paid in the case of a person on inactive duty training only if the individual was disabled from an injury.  The RO concluded that, because the Veteran's Guillain-Barre Syndrome was the result of an influenza vaccination, rather than an "injury," service connection was not possible.

In February 1985, the Veteran's former representative wrote the Director of VA's Compensation and Pension Service, requesting administrative review of the May 1983 RO decision.  The representative argued that the RO had misinterpreted 38 U.S.C.A. § 101(24) and misapplied a February 1981 VA General Counsel Opinion (Op. G.C. 1-81) addressing the meaning of "injury" in the context of applicable law.  The representative argued, in effect, that the mechanism by which the Veteran contracted Guillain-Barre syndrome (an inoculation) was "traumatic" in nature, and that the RO's determination to the contrary was clearly and unmistakably erroneous.

In a March 1985 response, the Director of VA's Compensation and Pension Service declined to revise the RO's decision.  The Director stated, in pertinent part:

We have reviewed the facts in this case carefully, as well as the pertinent law (38 USC 101(24)) and OP. G.C. 1-81 to which you referred in your letter of February [1985].

In the aforementioned G.C. opinion it seems clear that as to the meaning of the term "injury" as used in 38 USC 101(24), the General Counsel held that Congress intended the usual or ordinary meaning of the term, namely a traumatic event.  While a flu shot might, to some people, seem like a traumatic event, we do not believe it can be generally construed as "trauma" within the generally accepted meaning of the term.  We therefore cannot hold that the Guillain-Barre's Syndrome, attributed to the needle used in administering the flu shot, can be held to have resulted from an injury within the intent of the law, even by applying the principal of liberal interpretation.

In June 1985, the Veteran's former representative wrote VA's Chief Benefits Director to obtain further review of the case.  The representative argued that the Guillain-Barre syndrome incurred by the Veteran as a result of the injection of an extrinsic agent into living tissue was more accurately defined as harm resulting from some type of external trauma (i.e., an injury), rather than harm resulting from some type of internal infection or degenerative process (i.e., a disease), and that service connection should therefore be granted.

In October 1985, VA's Chief Benefits Director referred the case to the VA General Counsel for review.  In January 1986, the VA General Counsel issued a nonprecedential opinion wherein it concluded that, under the facts presented, the Veteran could not be considered to have incurred a disability resulting from injury incurred during a period of inactive duty training.  VAOPGC 6-86.  The General Counsel noted that, in Op. G.C. 1-81, it was concluded that "injury" denoted harm from some type of external trauma, and that the commonly accepted meaning of the term "trauma" was "an injury or wound to a living body caused by application of external force or violence."  The General Counsel accepted the proposition that there were situations where an injection could be properly considered to have caused a traumatic injury for purposes of the applicable law (for example, where contact with the needle caused direct and lasting damage to a nerve, the spinal cord, or other tissue), but that, under modern medical practices, routine insertion of a hypodermic needle into the body was not commonly considered an act of violence or external force; nor could injection of a generally-approved, non-toxic, beneficial substance into tissue of the body be considered an application of external force or violence.  The General Counsel concluded that, in the Veteran's case, there was no indication that any error or mishap occurred in the injection procedure, or that the vaccine was in any way impure or deleterious, and that the Veteran's condition thus had the characteristics of a disease, rather than an injury.

In a February 1986 letter, the Director of VA's Compensation and Pension Service provided a final response to June 1985 letter from the Veteran's former representative.  The Director stated, in pertinent part:

We have received an opinion from the General Counsel, with which we concur, holding that an injection cannot, within the meaning of legislative intent, be termed an injury.  Based on this opinion we must again confirm the denial of service connection for Guillain-Barre Syndrome, which resulted from a flu vaccine administered to [the Veteran] while he was participating in inactive duty for training.

In May 2002, the VA General Counsel issued a precedential opinion holding that if evidence established that an individual suffered from a disabling condition as the result of administration of a vaccination (in that case, an anthrax vaccination) during inactive duty training, the individual could be considered disabled by an "injury" incurred during such training as that term is used in 38 U.S.C.A. § 101(24).  The General Counsel noted its prior, more restrictive, opinion in January 1986 (VAOPGC 6-86), but noted that VAOPGC 6-86 focused on harm caused by the routine insertion of a hypodermic needle into the body, and on the absence of external force or violence, rather than on the introduction of an extrinsic agent to body tissue.  The General Counsel stated, in pertinent part:

We believe the common understanding of the concept of "trauma," which is recognized as the cause of "injury," encompasses a broader definition than the one applied in VAOPGC 6-86 and that such broader definition includes serious adverse effects on body tissue or systems resulting from introduction of a foreign substance.  Thus, an adverse reaction to a vaccination may be considered an "injury" as that term is used in 3[8] U.S.C. § 101(24).

On August 1, 2008, the RO received the Veteran's petition to reopen the claim for service connection for Guillain-Barre syndrome.  In March and May 2009 rating decisions, the RO granted service connection for Guillain-Barre syndrome, and residuals thereof, and assigned an effective date of August 1, 2007; one year prior to the date of the request to reopen the claim for service connection, based on the May 2002 liberalizing issue of the VA General Counsel and the provisions of 38 C.F.R. § 3.114.

In his November 2008 NOD, the Veteran argued that he was entitled to an effective date of October 13, 1979, for service connection for Guillain-Barre syndrome, and residuals thereof, because that was the date he received the vaccination that led to his disability.  In his November 2009 substantive appeal, the Veteran argued that he was entitled to an effective date of April 13, 1982; the date that VA received his original claim for service connection.  He and his representative allege that the RO committed CUE when it denied the claim in May 1983.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, the United States Court of Appeals of Veterans Claims (Court) has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of 'error.'  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Here, the Veteran's allegations simply do not meet the criteria noted above.

In this case, the Veteran's allegation of CUE essentially amounts to an assertion that VA should have recognized at the time of the May 1983 RO decision that his Guillain-Barre syndrome was the product of an in-service "injury," as that term was defined in the version of 38 U.S.C.A. § 101(24) then in effect.  However, it is patently clear from the history of this case that VA did not so interpret the law at that time.  Indeed, on further administrative review of the May 1983 RO decision, both the Director of VA's Compensation and Pension Service and the VA General Counsel concurred with the RO's May 1983 denial under then-current law, concluding that the Veteran's disability could not properly be considered as due to "injury" under the applicable statutory provisions.  

Thus, notwithstanding the alleged error in the May 11, 1983 RO rating decision, CUE has not been established.  Absent a finding of CUE in the prior decision-which, as indicated, has not been validly shown here-the prior claim was finally resolved; hence, the claim cannot provide a basis for the assignment of an earlier effective date.

At his April 2011 Board hearing, the Veteran produced a copy of memorandum his former representative prepared for his review in December 1990, to support a potential petition to reopen the Veteran's claim for service connection for Guillain-Barre syndrome.  However, there is nothing in the record to show that the Veteran submitted that memorandum to VA prior to the April 2011 Board hearing.  There is no document associated with the claims file that can be construed as a pending claim for service connection for Guillain-Barre syndrome after the initial May 1983 denial and before the August 1, 2008 claim.

Further, because the Veteran submitted his petition to reopen the claim for service connection for Guillain-Barre syndrome on August 1, 2008-more than one year after the issuance of the liberalizing issue from the VA General Counsel in March 2002-there is no basis for the assignment of an effective date earlier than August 1, 2007, under the provisions of 38 C.F.R. § 3.114(a)(3).

The Board is very sympathetic to the Veteran and his family, and is cognizant of the significant hardships they have endured, both physically and financially, since the onset of the Veteran's disability.  However, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for Guillain-Barre syndrome, or the residuals thereof, earlier than August 1, 2007, is assignable, the claim for an earlier effective date for the award of service connection must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than August 1, 2007, for the award of service connection for Guillain-Barre syndrome, and residuals thereof, to include on the basis of CUE in a May 11, 1983 RO rating decision, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


